Opinion issued March 24, 2005













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00161-CR
____________

ANDREW ARTHUR FADER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 974186



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Andrew Arthur Fader, and signed a final judgment in this case on August 5, 2004.
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was Tuesday, September 7, 2004, because the thirtieth day after
sentencing fell on a weekend followed by a Monday holiday.  Tex. R. App. P. 4.1(a),
26.2(a)(1). 
               Appellant filed a notice of appeal on January 26, 2005, more than four
months after the deadline. An untimely notice of appeal fails to vest the appellate
court with jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
Douglas v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no
pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).